GARDEN, JUDGE:
Subsequent to the issuance of the opinion in the above-styled claim, this Court has been advised by Stewart Werner, Commissioner of the Department of Public Institutions, that the claimant, Fred Poling, Sr., was employed by the Farm Management Commission after June 30, 1976 and that his annual *209leave of 19% days was transferred to the Farm Management Commission. Consequently, the award made by this Court to him in the amount of $391.34 was improper, and our opinion, to the extent of making an award in his favor and in the above-stated amount is set aside and held for naught.
Claim disallowed.